IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39916

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 361
                                                 )
       Plaintiff-Respondent,                     )      Filed: February 13, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
KIRTIS VLAHOS,                                   )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of twelve years, with a minimum period of confinement of three years,
for sexual abuse of a child under the age of sixteen years. We affirm.
       Kirtis Vlahos pled guilty to one count of sexual abuse of a child under the age of sixteen
years, I.C. § 18-1506(1)(b ). Following his plea, Vlahos was sentenced to twelve years, with a
minimum period of confinement of three years. The district court retained jurisdiction for 180
days, and Vlahos was sent to participate in the rider program.
       After Vlahos completed evaluation, the district court relinquished jurisdiction. Vlahos
filed an I.C.R. 35 motion for reduction of his sentence, which the district court denied. Vlahos

                                                1
appeals, claiming that the district court erred by in relinquishing jurisdiction and argues that the
sentence of twelve years, with a minimum period of confinement of three years is excessive and
constitutes an abuse of discretion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Vlahos has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.
        Vlahos also contends that the unified sentence twelve years, with a minimum period of
confinement of three years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.     Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
        Vlahos argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Vlahos’s case. Accordingly, the sentence is affirmed.
        The order of the district court relinquishing jurisdiction and Vlahos’s sentence are
affirmed.




                                                 2